DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
	Regarding claims 23 and 25, the language “crotch” was not present in the original disclosure and as such, is seen to constitute new matter (and the figures fail to identify a “crotch”).
 	With respect to claim 24, the language “overlapping with the lengthwise end of the carcass ply” was not present in the original disclosure and as such, is seen to constitute new matter (and the figures fail to depict an “overlapping” relationship).
5.	Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 23 and 25, it is unclear what constitutes a “crotch” between the carcass ply and a sidewall of the tire.
	With respect to claim 24, it is unclear what constitutes an “overlapping” relationship as such language was not present in the original disclosure and the figures fail to depict such a relationship. Is it simply required that a carcass turnup end is located within a radial height of the electric component?  
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 8-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (WO 2016/35840) and further in view of Adamson (WO 03/105509).  It is initially noted that US 2017/0274710 will be relied upon in the rejection as it represents an English equivalent of WO ‘840.  
As best depicted in Figure 1, US ‘710 teaches a tire construction comprising a tread 4, a sidewall 6, a bead apex 46, a bead reinforcing layer or filler 10, and a clinch member 8.  US ‘710 further teaches that said bead reinforcing layer can be formed with a greater rigidity (greater modulus) as compared to said clinch member (Paragraph 28).  In such an instance, US ‘710 is completely silent with respect to the inclusion of an electronic component, such as a radio frequency identification device (RFID).
In any event, it is extremely well known and conventional to include such components in tire constructions to provide, among other things, pressure and temperature measurements during tire use (and alert drivers of under inflated conditions and high temperature conditions).  Adamson provides one example of modern day tire constructions including electrical components (radio frequency device) (Abstract and Page 1, 1st Paragraph).  In such an instance, Adamson recognizes the ability to coat an electrical component with a material having a lower dieletric constant than a surrounding rubber and embed said component within the tire structure, for example between the carcass and the sidewall (Figure 2 and Page 4, 2nd Paragraph).  Adamson states that such an arrangement allows for efficient transmission of the 
Lastly, regarding claim 8, the general disclosure of Adamson to include an electrical component between a carcass and a sidewall encompasses a location between the bead reinforcing layer 10 and the clinch member 8 of US ‘710.  It is further noted that Table 4 in Applicant’s original disclosure fails to provide a conclusive showing of unexpected results because all of the examples have the same durability and any benefits in communication performance would be expected to be present in the tire of US ‘710 in view of Adamson (due to the inclusion of an insulating coating, a transmission range and thus communication performance is optimized).                           
	Regarding claims 9-13, bead reinforcing layer 10 has a preferred modulus between 15 MPa and 75 MPa (Paragraph 82), clinch member 8 has a preferred modulus as small as 10 MPa (Paragraph 72), and a modulus of the bead reinforcing layer is preferably as high as approximately 1.4 times a modulus of the clinch member (Paragraph 34).  These features suggests a wide variety of differences between respective moduli values, including those required by the claimed invention.  With specific respect to claim 11, the range of modulus values for respective components and the ratio between respective moduli values are described as “preferred values” and it is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art at the time of the invention, including non-preferred embodiments.  For example, if a ratio between said moduli 
	As to claims 14-17, US ‘710 teaches a low heat generating rubber for bead reinforcing layer 10.  More particularly, said rubber has a preferred loss tangent less than or equal to 0.15, more preferably less than 0.10 and greater than or equal to 0.04 (Paragraph 123).  Given these loss tangent values and the common loss tangent values for clinch members, one of ordinary skill in the art at the time of the invention would have expected the combined loss tangent values to satisfy the claimed quantitative relationship.  It is emphasized that clinch components commonly have loss tangents slightly greater than the low heat generating rubber materials described in bead reinforcing layer 10.
	Regarding claims 18 and 21, the general disclosure of Adamson (Figure 2 and Page 4, 2nd Paragraph) suggests arrangements in accordance to the claimed invention.  It is emphasized that the claims essentially define a broad region centered between the bead core and the maximum tire width and such is generally depicted, for example in Figure 2.
	With respect to claim 20, as detailed above, the general disclosure of locations between the carcass and the sidewall encompasses the claimed arrangement and Applicant has not provided a conclusive showing of unexpected results.
	As to claim 22, the figures of Matsumoto depict the claimed carcass configuration (main portion and turnup portion in abutting relationship). 
	Regarding claims 23-25, Matsumoto refers to low turnup structure and high turnup structures and such is seen to encompass the claimed arrangements (Paragraphs 154 and 157) .  
Response to Arguments
8.	Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the applied combination of references fails to disclose or render obvious that “the electronic component is embedded between the bead reinforcing layer and the clinch”.  The Examiner respectfully disagrees.  Adamson states that the component can be embedded in the tire structure itself and more particularly, said component can be arranged between the carcass and the sidewall (Page 4, Lines 5+).  This disclosure encompasses the claimed arrangement and Applicant has not provided a conclusive showing of unexpected results for said arrangement.  It is emphasized that a fair reading of Adamson suggests the placement of a component in any number of positions that are located within the tire structure and between the carcass and the sidewall.  It is agreed that the disclosure of Adamson includes inventive and non-inventive positions; however, as detailed above, Applicant has not provided a conclusive showing of unexpected results for the claimed position.  This is particularly evident when looking at Example 1 and Comparative Example 3.  The only apparent difference in performance is in communication.  The closest prior art of record, though, is Adamson and in such an instance, an insulating coating is provided to provide effective transmission distances (Page 4).  Thus, it appears that a modified tire of Matsumoto (in view of Adamson) would in fact demonstrate good durability and good communication performance independent of where the 
	Applicant also argues that Matsumoto requires a specific relationship between a filler thickness and a combined thickness of a filler and a clinch.  It is unclear, though, how the inclusion of an electronic component between respective components is inconsistent with the disclosed quantitative relationship between the filler and the clinch.  It is emphasized that Matsumoto defines an extremely broad range in which a filler thickness is between 0.1 and 0.6 times a combined thickness of the filler and the clinch.       
 	Lastly, Applicant states that excellent communication performance is brought about by the specific position of the electronic component as indicated in Table 4.  It is noted, however, that Adamson suggests high communication performance is associated with the inclusion of an insulating compound.  A fair reading of Adamson suggests that such a performance would be achieved independent of the placement of the electronic component (based on the wide number of locations disclosed by Adamson).  Again, Table 4 does demonstrate improved communication performance when using location D, as opposed to location A (Example 1 vs Comparative Example 3).  However, suitable communication performance would be expected to be present in the modified tire of Matsumoto (in view of Adamson) independent of the exact location (any realized benefits would be expected to be present in the modified tire of Matsumoto given the presence of an insulating coating).   oq      

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        September 1, 2021